IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00005-CV

                           IN RE SUNNY DAY DEEDS


                                Original Proceeding



                                       ORDER


       Relator’s Petition for Writ of Mandamus was filed on January 7, 2019. The Court

requests a response from the parties to the proceeding. See TEX. R. APP. P. 52.8(b). Any

response shall be filed with the Clerk of this Court no later than 21 days from the date of

this order.

                                         PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Response requested
Order issued and filed January 9, 2019